Citation Nr: 1115491	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  98-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1979.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran has testified before Veterans Law Judges on two occasions, in July 2004 and December 2009.  Transcripts of both hearings are associated with the record.

The appeal was remanded for additional action by the RO in November 2004.  The instant issue was also the subject of an April 2010 remand.


FINDING OF FACT

A right shoulder disability was not manifest in service and arthritis of the right shoulder is not shown to have manifest within one year of discharge; right shoulder disability is unrelated to service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in March 2005 discussed the evidence necessary to support the Veteran's claim for service connection.  He was asked to identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In April 2009 the Veteran was advised of the status of his claim.  

In June 2010 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified records have been obtained and associated with the claims file.  He has also been afforded a VA examination, and the Board finds that it was adequate in that it was performed by a neutral skilled provider who reviewed the claims file, interviewed the Veteran, and conducted a complete physical examination prior to rendering her conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

If a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Veteran asserts that service connection is warranted for a right shoulder disability as the result of injury in service.  He maintains that he sustained an injury during training in 1971 and that he received treatment and his arm was placed in a sling until graduation from technical school.  He states that he has experienced difficulty with his right shoulder since service, and that his current right shoulder disability is related to incidents in service.

Service treatment records indicate that the Veteran complained of a sore shoulder of three days' duration in August 1976.  He related that he had been lifting heavy objects prior to onset of symptoms.  He provided a history of injury to his right elbow during a judo session in 1971.  Objectively, range of motion was full, with some pain.  The provider also noted tenderness on the anterior aspect of the right shoulder.  The assessment was sprained right shoulder.  Medication was prescribed, and the Veteran was advised to return as necessary.  In July 1979, the Veteran certified that he had been informed of the option to waive physical examination upon separation.  He stated that he did not desire a medical examination in conjunction with his scheduled separation.

Following service, the Veteran received treatment for complaints related to his right shoulder.  A May 1991 record produced by D.A.F., MD indicates that the Veteran was seen for right shoulder pain and that the impression was rotator cuff tear.  At that time, the Veteran reported onset of symptoms 11 days earlier when he was moving furniture and experienced hyperabduction of his shoulder.  Physical therapy was prescribed.  In June 1991 the Veteran was seen in follow-up, stating that his shoulder remained painful but that the pain was subsiding.  He declined corticosteroid injection and opted for another three weeks of physical therapy.

A VA treatment record dated in August 1998 notes the Veteran's report of a right shoulder injury in 1971.  He indicated that he spent two weeks in a sling, and that he had experienced pain on and off since then.  The assessment was tendonitis.  A March 1999 VA physical therapy report indicates the Veteran's report of shoulder problems since 1971, worse over the previous two to three years.  Physical therapy continued through April 1999.

In July 2001 the Veteran submitted a statement from a former service colleague.  The author described training that involved using a rear arm bar hold to stand up and control a suspect.  He noted that the Veteran had expressed pain during the training and that his partner had released the hold.  He recalled that the Veteran received some kind of treatment or examination, but did not know where he was treated.  He recalled that the Veteran was in a sling following the incident.  

At his July 2004 hearing, the Veteran testified that his right shoulder was injured during a training incident in 1971.  He stated that his arm was placed in a sling.  He noted that he did not seek treatment with the exception of an episode in 1976.  He stated that following service, the first time he sought treatment was in 1991 after he was reinjured while moving some furniture.

A July 2009 MRI revealed findings consistent with tendinosis and moderate changes at the acromioclavicular joint.  The radiologist indicated that a full thickness tear was not identified.  The Veteran underwent right shoulder arthroscopy with decompression, distal clavicle resection, and mini open rotator cuff repair in August 2009.  

At his December 2009 hearing, the Veteran testified that he sustained an injury in 1971 and that he had experienced pain and limitation of motion since that time.  He noted that his first treatment following service dated to 1990 or 1991, and that he was seen by VA in 1996 for physical therapy.  He noted that he experienced symptoms related to his left shoulder directly following service and in the years thereafter.

In February 2010, the Veteran submitted an examination report produced by R.J.R., MD.  Regarding the Veteran's history, Dr. R. noted the Veteran's report of a shoulder injury in 1971 and subsequent problems with his right shoulder.  He stated his belief that the injury as described by the Veteran could certainly later lead to posttraumatic degenerative arthritis and rotator cuff tear.  

The Veteran was afforded a VA examination in June 2010.  The examiner recited the history contained in the claims file, to include the Veteran's assertions, and also interviewed the Veteran.  Following physical examination, the examiner noted that the Veteran had sustained an injury to his right shoulder in service.  She indicated that he did not present again until 1976, and that he waived a separation physical examination.  She pointed out that the record was silent from separation until 1991, when the Veteran presented with right shoulder complaints after moving furniture and was diagnosed with a rotator cuff tear.  She concluded that neither of the Veteran's in-service right shoulder injuries was sufficient in nature to have caused a rotator cuff tear, but that the 1991 injury was of sufficient biomechanical force to have caused such a level of injury.  She noted that the 2009 surgery was for rotator cuff tear and his physical examination was consistent with that type of injury in that he had a positive Neer's sign which was a clinical indicator of impingement syndrome and the precursor to a rotator cuff tear.  She indicated that X-rays showed mild degenerative changes involving the acromioclavicular joint, consistent with posttraumatic arthritis and again consistent with a remote rotator cuff tear but not with the type of injuries the Veteran sustained during service.  She concluded that it was less likely than not that the Veteran's condition of status post rotator cuff tear with acromioclavicular joint arthritis was caused by or a result of any disease or injury in service.  She reasoned that those conditions healed without residuals and that the current disability was most likely caused by or a result of the 1991 injury since that injury was of sufficient force to have led to his current right shoulder condition.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for a right shoulder disability.  The Board notes that there is a remarkable lack of reliable evidence of pathology or treatment in proximity to service or within years of separation.  The service medical records are silent with respect to any diagnosis, complaint, or abnormal finding pertaining to the Veteran's right shoulder for the period following the August 1976 diagnosis of right shoulder sprain.  The first post-service evidence showing complaints referable to the Veteran's right shoulder date to 1991, when he reported a history of shoulder symptoms after moving furniture.  At that time, he did not report injury in service or symptoms in the years following service.  

The Board has reviewed the Veteran's statements with respect to symptoms during service and in the years following separation.  In determining whether statements by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board acknowledges that the Veteran is competent to diagnose and report on simple conditions, such as right shoulder pain and associated symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless o flack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while he testified in 2009 that he had experienced pain and limitation of motion since his injury in service, service treatment records are silent following the episode of treatment in 1976.  Notably, at his 2004 hearing, the Veteran's sworn testimony indicated that he sought treatment in 1976 but not thereafter in service, and that he first sought treatment following service in 1991.  At that time, the private provider noted a history of an injury sustained while moving furniture 11 days previously.  The Veteran did not report any previous injury.  It was not until seven years later, in 1998, that he reported a history of periodic complaints since service.

In light of this history, the Board finds that the Veteran's reported history of right shoulder symptoms since service is not credible.  As noted, the first post-service complaint referable to the Veteran's right shoulder dates to 1991, more than 10 years following separation from service.  At that time, he indicated that his complaints began following a recent injury, and he made no reference to any past history of complaints or of any prior injury to the shoulder.  The Board finds these statements, made directly to a health care provider during the course of receiving medical treatment immediately after sustaining an acute injury, to be more credible and persuasive evidence as to his history of symptomatology than statements offered several years later that his symptoms began in-service.

In this regard, the Board acknowledges that the record contains an opinion from Dr. R., in which he states that the injury described by the Veteran could certainly later lead to posttraumatic arthritis and rotator cuff tear.  However, it is unclear whether Dr. R. had the benefit of reviewing the pertinent service and post-service records in formulating his conclusion.  The Board finds that this to be very significant, as the negative opinion provided by the VA examiner relied heavily on the nature of the in-service injury as it was documented in service and the nature of the post-service injury as it was documented in 1991.  Moreover, Dr. R. sets forth no rationale for his opinion.  

For these reasons, the Board finds the opinion of the VA examiner to be the most probative evidence of record.  This examiner carefully recited the Veteran's history, based on her review of the record and interview of the Veteran.  Following extensive review of the record and examination of the Veteran, this examiner ultimately concluded that a right shoulder disability was unrelated to service.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than Dr. R's unsupported statement or the statements offered by the Veteran.   

In summary, there is no credible evidence of a chronic right shoulder disability in service, and no credible evidence that any currently diagnosed right shoulder disability is related to service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Therefore, the claim of entitlement to service connection for a right shoulder must be denied.  

	 
ORDER

Entitlement to service connection residuals of a right shoulder injury is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


